Citation Nr: 0020308	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  92-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
October 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a decision in 1990 issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Board in July 1993, January 1997 and May 1999 
remanded this case.  This matter has been most recently 
reviewed by the VARO in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  PTSD linked to the veteran's military service is not 
currently shown.

2.  The veteran without good cause failed to report for a VA 
medical examination or to respond to requests for assistance 
in the evidentiary development of facts pertinent to his 
claim.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.158, 3.303, 3.304, added May 19, 1993, 58 Fed. Reg. 
29110 (May 19, 1993), and as amended effective March 7, 1997, 
64 Fed. Reg. 32807-32808 (June 18, 1999), 3.326, 3.327, 
3.655, 4.125 (1999) as amended 61 Fed. Reg. 52700 (October 8, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records show that in 1967 he 
was referred for a psychiatric evaluation for recurrent 
nightmares of ward patients and their injuries.  It was 
reported that he had received sedatives for two months and 
had no difficulty working.  It was also reported that he had 
received psychiatry services at age 9 and was placed in Boys 
Town for several years.  The impression was emotional 
immaturity with acute situational anxiety and it was felt 
that passive aggressive behavior would continue if he 
remained in his duty position.  In late 1968 he complained of 
nervousness and his medication for anxiety and insomnia was 
noted.  

In April 1971 the veteran had gastrointestinal and insomnia 
complaints and appeared somewhat nervous to an examiner, 
although he denied nervousness.  The impression was anxiety.  
The report of the 1971 separation medical examination refers 
to psychiatric consultation that was reported to have found 
personality disorder and a need for an outpatient mental 
hygiene drug program.  He gave a history of frequent trouble 
sleeping.

On a VA benefit application in 1977 the veteran mentioned 
emotional illness in service.  The contemporaneous treatment 
record showed VA found explosive personality and that 
personality disorder was found at Patton State Hospital.  VA 
treatment in 1979 shows inadequate personality and character 
disorder (sociopath).  

The report of hospitalization in 1979 at St. Bernard Hospital 
for an unrelated disorder shows a reference in history of a 
gunshot wound in Vietnam.  The reports of VA hospitalizations 
during 1981, 1982 and 1989 (Hines VA Medical Center) show 
multiple substance abuse and no reference to PTSD. 


An extensive record received from the Social Security 
Administration (SSA) shows in addition to duplicate VA 
treatment records, a 1983 interview wherein it was reported 
that the veteran had VA and private treatment in the early 
1980's for substance abuse.  There was also another 
contemporaneous medical report of drug dependency.  Review in 
1989 noted his report of suffering from post-traumatic stress 
syndrome and showed contemporaneous treatment for 
polysubstance abuse through Substance Abuse Services.  The 
SSA record included the veteran's statement that he had PTSD 
before the diagnosis was used and that he was scheduled for 
treatment.

The veteran's initial claim for PTSD was filed in 1989 and 
therein he asserted that PTSD was found at the Hines VA 
medical facility in 1981.  A VA psychiatric examination with 
review of the claims folder was completed in 1989.  The 
examiner's diagnoses were no PTSD found, mixed substance 
abuse disorder, atypical depression and borderline 
personality disorder.  The examiner remarked that the data 
from the file suggested he had difficulties suggestive of a 
borderline state and that his presentation remained similar 
and more consistent with such a diagnosis than one of PTSD.  
The report of VA hospitalization from June to July 1989 shows 
that polysubstance abuse was reported.  It was noted in the 
summary that at one point the veteran was pursuing PTSD and 
admission into a treatment program, but that he had no 
symptoms consistent with PTSD whatsoever.

The VA report of hospitalization for several months beginning 
early in 1990 shows the diagnosis of multiple substance 
abuse.  A VA psychiatric examiner in June 1990 reported 
multiple substance abuse and passive aggressive personality.  
The examiner noted that the veteran had a few symptoms of 
PTSD but not the complete spectrum of PTSD.  A VA psychiatry 
outpatient intake report in August 1990 noted diagnoses of 
substance abuse and personality disorder.  VA clinical record 
entries in late 1990 noted that PTSD was to be ruled out and 
that the veteran's family background, being sent to an 
institution, addiction, criminal acts and service were 
mentioned.  

The report of VA hospitalization in December 1990 shows 
diagnoses included substance abuse.  A VA psychiatry note in 
January 1991 mentioned the veteran's self reported diagnosis 
of PTSD 10 years previously.  The VA hospitalization 
continued from late December 1990 through early 1991 and 
shows PTSD among other psychiatric diagnoses.  In the summary 
of hospitalization it was reported that he was felt to have 
PTSD based on recurrent nightmares of Vietnam, startle 
reaction, withdrawal and guilt factors.  The veteran 
supplemented the record with hearing testimony in 1991.  

The SSA record included a 1991 decision of an Administrative 
Law Judge that did not mention PTSD among the veteran's 
conditions.  A psychology evaluation in 1993 reported that 
the veteran had flashbacks and nightmares characteristic of 
post-traumatic stress syndrome, but that he could not 
remember any particular incident or stressor that would cause 
them.  The diagnoses were opioid and cocaine dependence, 
adjustment disorder with depressed mood and personality 
disorder not otherwise specified with borderline, antisocial, 
narcissistic and passive aggressive features.  

The Board remanded the case in 1993 to develop the PTSD 
claim.  The veteran advised the RO that he relocated to the 
Waco VARO area and gave the Waco VARO as his mailing address.  
The VA examinations show a [redacted] address in [redacted], 
Texas, which he later provided in corresponding with the RO.  
He did report for a VA general medical examination in August 
1993, conducted without records, where he apparently told the 
examiner he had PTSD.  The examiner mentioned PTSD, 
personality disorder and substance abuse and noted the 
scheduled psychiatry evaluation.  He was scheduled for 
examinations, but he did not report for the psychiatry 
evaluation because, as he later reported, he was in a 90 days 
drug treatment program.

The record shows that the RO sent the veteran a letter asking 
for stressor information in August 1993.  Follow-up letters 
were sent in January 1994 for treatment providers and PTSD 
development.  It was noted in the record that the veteran did 
not report for a psychiatry examination scheduled in January 
1994.


The veteran in March and April 1994 correspondence to VA 
provided a new address on [redacted].  In March 
1994 he requested another examination.  The RO in April 1994 
sent him a supplemental statement of the case at his previous 
address in [redacted].  It was apparently reissued to the [redacted] 
address in May 1994.  However the veteran in May 1994 advised 
the RO that he did report for the January 1994 examination, 
but that the examiner rescheduled him.  Message information 
on file shows he failed to report for examination scheduled 
in November 1994.  

The SSA record shows several disability determination 
decisions.  In the 1989 and 1990 decisions the listed 
disabling disorder was substance abuse disorder.  The 1991 
and 1993 decisions show drug abuse/addiction and stress 
syndrome.  A decision in 1994 shows only opioid and cocaine 
dependence. 

A deferred rating decision in April 1995 showed a new address 
for the veteran on [redacted] in [redacted]; 
however a medical examination request a month later showed a 
[redacted] address in [redacted] in place of the [redacted] 
address.  The record shows that a July 1995 
examination was canceled, for failure to report, and that no 
phone contact was found.  There is a record of VA 
hospitalization in July 1995 for diabetes mellitus.  The RO 
issued a supplemental statement of the case at his [redacted] 
address and it was returned.  

In a November 1995 statement to the RO on an earlier 
effective date issue, the veteran gave his address at the 
Waco VA Medical Center.  A message on file indicated that he 
did not report for an examination scheduled in December 1995.  
The veteran gave an [redacted], [redacted] address 
when he contacted the RO in April 1996 to request a copy of 
an original award letter.  The RO in May 1996 sent him a 
supplemental statement of the case at this address that was 
not returned.  

The RO in July 1996 contacted a financial institution in an 
attempt to obtain a current address for the veteran, but the 
reply did not provide it.  The RO in November 1996 sent him a 
letter at a [redacted],[redacted]
address.  In December 1996 he corresponded with the RO and 
advised that SSA benefits which had been paid for drug and 
alcohol would be discontinued.  He provided another address 
on [redacted]. that he said was temporary.  

The Board in January 1997 asked the RO to complete additional 
development in light of the evidence of record.  The record 
shows that the veteran did not respond to development 
requests for treatment providers and stressor information 
that the Roanoke VARO sent him in June 1997 at the most 
recent [redacted] Address, and then followed-up in 
June 1997 to an [redacted] address in [redacted].  A 
VA field examiner in late 1997 reported that the veteran was 
not found at the [redacted] address.  The RO in late 1997 
attempted to obtain a current mailing address through contact 
with another financial institution.  

The record shows that in June 1998 VA mailed the veteran a 
notice of adverse determination in another VA benefit matter 
at a [redacted], [redacted].  In 
responding to the notice and in other correspondence to VA at 
this time he gave his mailing address as the Miami VA Medical 
Center.  The RO in February 1999 sent him a supplemental 
statement of the case at the Miami VA Medical Center address.  
The mail was returned unclaimed.  The representative in April 
1999 advised the RO of having no current address for the 
veteran.  

The Board in April 1999 sent a letter to the veteran at the 
VA Miami Medical Center address.  This mailing was forwarded 
to a General Delivery address in [redacted] with a 
corrected zip code.  The mailing was returned the following 
month unclaimed.  The RO also sent mail to the veteran in 
June 1999 at a [redacted], [redacted] address 
that was returned.  A VA letter in June 1999 regarding 
another VA benefit matter sent to the VA Miami Medical Center 
address was also returned unclaimed.



The claims folder includes notice of the veteran's admission 
to the Miami VA Medical Center in January 2000 and March 2000 
for nonpsychiatric reasons.  A report of contact with the 
representative in June 2000 shows that the latest address for 
the veteran was at the Miami VA Medical Center.


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).


A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).


If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

	In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied. Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 


When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a)(b).

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.




Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  


Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has met this burden, the Board finds that his claim 
for service connection for PTSD is well grounded.  

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. 

To well ground the claim would of course require a somewhat 
less burdensome showing from the veteran.  Having remanded 
the case three times the Board has implicitly found the claim 
well grounded.  Information on file includes VA 
hospitalization in 1991 showing a diagnosis of PTSD linked to 
service, which alone would seem sufficient to well ground the 
claim.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997). 


As a result of the veteran having satisfied the elements for 
a well grounded claim there is an obligation to assist him in 
the development of the claim.  The Board finds that any 
obligation that existed has been met in view of the 
development that has been completed as result of the Board 
remands in this case.  There does not appear to be any 
deficiency in the development that could be viewed as 
potentially prejudicial to the claim.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The Board must point out that it was the holding in Morton v. 
West, 12 Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.  

However, as noted above, this duty is not solely VA's 
responsibility.  As is discussed below, the veteran has 
repeatedly refused to submit to examination although his 
whereabouts are known and he has also refused to provide 
additional evidence to conduct a search to confirm stressors.  

Although the Board in the 1997 remand appeared to require 
that the RO seek stressor verification from the service 
department, the evidence developed since that remand does not 
show a diagnosis of PTSD and the veteran has not provided 
evidence asked for regarding specific stressors.  In essence, 
based on his years of inaction without good cause since the 
Board's initial remand in 1993, the Board could conclude that 
he has abandoned the claim.  

However the Board interprets the provisions of 38 C.F.R. 
§ 3.655 applicable to the veteran's compensation claim for 
PTSD to require that his claim be decided on the evidence of 
record.  The distinction between treatment of initial 
compensation claims and other claims such as a claim for 
increase is clear in the regulation.  The Board is bound in 
its decisions by VA regulations but not manual provisions.  
38 C.F.R. § 19.5.  

The recent amendment of section 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 CFR 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  The record 
shows the veteran was afforded VA examinations in 1989 and 
1990 that did not find PTSD, but that he does have the PTSD 
diagnosis after hospitalization in 1991.  The examiners on 
each occasion presumably applied the then current diagnostic 
criteria and took them into account.  Cohen, 10 Vet. App. at 
140.  

The recent changes to § 3.304(f) are noted as well as the 
retroactive application. From the examination reports it 
appears criteria for the PTSD diagnostic formulation were not 
met on examinations in connection with SSA, most recently in 
1993 and during VA hospitalization in 1989.  In essence, the 
record shows no confirmation of PTSD since the early 1990's 
with the 1993 SSA report of substance dependence, adjustment 
and personality disorders the most recent psychiatry 
evidence.

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness. 
The Board is no longer required to determine if there is a 
clear, current diagnosis of PTSD linked to service events.  
Prior to the early 1990's there was no indication of support 
in the record for PTSD.  Indeed, personality disorder was 
shown in service and along with substance abuse formed the 
psychiatric assessment consistently in the record prior to 
late 1990.  

It is important to note that the veteran often told examiners 
of an early diagnosis of PTSD, but the Hines VA records do 
not confirm what he recalled.  The PTSD diagnosis was made in 
1991 by VA evaluators who concluded there was evidence to 
support PTSD in current presentation.  However, the diagnosis 
seemed equivocal, particularly since the SSA record included 
independent psychiatry assessments that did not list PTSD as 
a diagnosis for the veteran.  The VA examiners in 1989 and 
1990 did not find support for PTSD in experiences of military 
service.

Thus, from the record, there are multiple diagnoses as to the 
veteran's psychiatric disability, although PTSD does not 
appear in the forefront other than briefly in the early 
1990's.  It is the Board's opinion that the record does not 
establish a diagnosis of PTSD linked to service in this case.  
A clear diagnosis of PTSD is no longer an essential element 
to establish service connection, but the change in the 
regulation cannot be applied earlier than its effective date.  

The record shows the most recent examinations were completed 
before the effective date of the change.  The clear diagnosis 
was a regulatory term the Court had defined as an unequivocal 
diagnosis.  Cohen, 10 Vet. App. at 139.  The Court did not 
define clear or unequivocal diagnosis, nor did the preamble 
information in the publication of the proposed or final 
amendment adding section 3.304(f) clarify the term.  In the 
legal context unequivocal is defined as:

Clear, plain; capable of being understood in only one 
way or as clearly demonstrated.  Free from uncertainty, 
or without doubt; and, when used with reference to the 
burden of proof, it implies proof of the highest 
possible character and it imports proof of the nature 
of mathematical certainty. 

Similarly defined, clear means obvious, beyond reasonable 
doubt, perspicuous or plain; free from all limitation, 
qualification or shortcoming.  Black's Law Dictionary, 317, 
1698 (Revised Fourth Edition, 1968). 

The current standard is somewhat less rigorous but the Board 
believes the determination must take into account the several 
diagnostic assessments of record to reach a determination of 
whether the veteran has PTSD linked to service.  The Board is 
bound by the regulations and the implied standard of proof 
for service connection under section 3.304(f) that now 
appears in accord with 38 U.S.C.A. § 5107(b) and 38 U.S.C.A. 
§ 501.  There is no comprehensive VA or other provider 
examination since 1993, and earlier psychiatry evaluations 
that did not find PTSD linked to service predominated.  These 
assessments in 1989 and the early 1990's reported PTSD 
symptoms being endorsed, but did not find them sufficient to 
support the diagnosis on several occasions.  

Whether the diagnosis with respect to PTSD meets current 
criteria cannot be determined because of the veteran's 
failure to cooperate in the development of the claim without 
good cause.  The Board will note that the veteran has 
mentioned the various stresses in service that the Board 
noted in remanding the case, but the VA and private examiners 
did not find PTSD related to inservice events.  On the other 
hand, VA assessed PTSD during hospitalization that began in 
late 1990.

The VA examinations were based upon examination of the 
veteran and review of the record, and PTSD linked to service 
was not confirmed.  The stressors for PTSD were vague, and 
the life events from childhood and addiction as well as 
criminal activity were noted, as well as military service in 
the late 1990 VA medical reports.  As noted, the examinations 
for SSA did not appear to support PTSD.  The psychiatric 
diagnoses reported through 1993 undoubtedly corresponded to 
the format found in the applicable Diagnostic and Statistical 
Manual of Mental Disorders, hereafter DSM). 

The Board chooses to assign significant probative weight to 
the psychiatry examinations reported by VA and SSA that did 
not report PTSD, and the more recent VA and SSA examinations 
that did not report the diagnosis of PTSD after interviewing 
the veteran.  The Board has not been given any reason to 
doubt that the SSA and VA examiners accurately reported the 
various psychiatry findings and conclusions.  

The examinations, collectively, appeared to have been 
thorough in the assessment and identification of the 
veteran's psychiatric disability.  The VA examinations in 
1989 and 1990 noted the recited stressors and did find them 
sufficient from the veteran's presentation.  It is noteworthy 
that during the 1989 VA hospitalization, the veteran was 
formulating his PTSD claim but that clinicians found no 
evidence to support him.  Further, the SSA psychologist in 
1993 did not report PTSD after noting that the veteran could 
not identify an event to correspond with the complained of 
nightmares and flashbacks.  

The examinations appear to have been based on a fair 
consideration of the material evidence, and to reflect 
significant knowledge and skill in analysis of the pertinent 
data.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
veteran's diagnosis of PTSD after VA hospitalization in 1991 
was noteworthy in that he appeared to have given the 
impression of an earlier diagnosis of the disorder, which is 
not shown in the record.  His inconsistent presentation to 
examiners earlier and since that time is seen as evidence 
against an established PTSD diagnosis.  The SSA psychology 
evaluation in 1993 is noteworthy since the examiner indicated 
that the veteran could not provide an incident that supported 
the claimed PTSD symptoms.  

As with any piece of evidence, the credibility and weight to 
be attached to a medical opinion is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The veteran has not cooperated with VA's attempt to 
confirm stressors or current diagnosis in accordance with the 
diagnostic criteria as provided under 38 C.F.R. 
§§ 3.326, 3.327 and 4.125.  

Thus the Board concludes there is currently no established 
diagnosis of PTSD linked to service, which is a critical 
element that must be present to support service connection.  
It is obvious he did not have a clear diagnosis of PTSD, and 
he is not shown to have met the current diagnostic criteria, 
having failed to appear for examinations and otherwise 
failing to assist in the development of the claim without 
good cause.

The veteran's continuing failure to cooperate has not been 
justified.  There is no argument from the veteran or his 
representative regarding good cause for his inaction over 
several years of VA attempts to locate him and obtain 
information though requests for evidence and examination.  
The RO conscientiously sought to develop the claim through 
contact with the veteran at his known address at each stage 
of the appeal.  

The veteran was also contacted for medical examination.  His 
situation is clearly different from that presented in Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  The veteran's 
whereabouts appears established.  The record does not confirm 
that all correspondence addressed to the veteran by the RO 
pursuant to the remands has been returned as undelivered.  
38 C.F.R. § 3.1(q).  However, more often than not, the mail 
pertinent to this appeal sent to addresses he has provided 
has been returned unclaimed.  

The Board observes that the veteran was advised by the RO 
supplemental statement of the case of the significance of his 
failure to cooperate in that he was told evidence that could 
be material to the outcome was not available for 
consideration.  The veteran's failure to respond to this in 
any manner to indicate he might have had good cause for 
consistently not reporting allows the Board to reasonably 
conclude that none existed. 

Although the recent RO correspondence was returned as 
unclaimed, the representative has not offered any information 
indicating that the veteran's current address has changed.  
The record does not show he responded or otherwise advised 
the representative of a reason for failing to cooperate.

The RO addressed letters to the veteran at his known 
addresses in [redacted], [redacted] and [redacted] to obtain 
information and medical examination requests showed the same 
address for the veteran.  The veteran's only contacts were in 
regard to another VA benefit matter or to inform the RO of an 
address change.  Information on file shows that he did not 
report for examination that was rescheduled on several 
occasions.  


The RO issued a supplemental statement of the case to the 
veteran at his known address in each instance.  He apparently 
received one issued in May 1996 that outlined the repeated 
failure to report for examination.  The representative in 
June 2000 did not offer any reason for the veteran's 
persistent failure to report for the examination or to 
cooperate in providing information.  

The record here contains the essential information for the 
factual determination of whether there was good cause for the 
veteran's failure to report.  Although arguably 
distinguishable from the situation in Engelke v. Gober, 10 
Vet. App. 396, 399 (1997), the facts of this case appear 
similar enough and do not appear to justify additional 
development.  For example, there is no evidence from the 
representative to suggest that the veteran's whereabouts are 
unknown or that he is at another address.  He did not report 
for examination and did not respond to a request for other 
information, specifically stressor information.  As noted 
previously neither he nor his representative have offered any 
reason for the failure to cooperate.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, and considering the fact that 
the veteran had contacted the RO to give adequate reasons for 
not reporting for an examination in 1993, there is no 
evidence to excuse his persistent failure to appear for 
examinations.  He did contact the RO to advise of changes in 
address, and the RO sought to contact him in each instance, 
but he refused to appear for examination.  

Thus, the Board is satisfied that the veteran failed to 
report to the scheduled examination or otherwise cooperate as 
requested without good cause.  38 C.F.R. § 3.655.  The 
argument could be made that his inaction to all requests from 
the RO to develop facts pertinent to the claim is evidence 
that he has abandoned the claim.  38 C.F.R. § 3.158.  
However, the Board was obligated to decide the claim on the 
record.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

